Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                                May 08, 2015

The Court of Appeals hereby passes the following order:

A15A1630. STATE OF GEORGIA v. MARKUS HALL

      Appellant’s Motion To Transfer Case To The Georgia Supreme Court is hereby
GRANTED.



                                     Court of Appeals of the State of Georgia
                                                                          05/08/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.